

TORCHMARK CORPORATION
2019 MANAGEMENT INCENTIVE PLAN
(Effective as of January 1, 2019)
1.Purpose.
The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward qualified officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance.
2.    Definitions.
Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.
(a)    “Affiliate” means (i) the Company or any Subsidiary, or (ii) an entity
that directly or through one or more intermediaries controls, is controlled by
or is under common control with, the Company, as determined by the Committee.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Bonus Pool” shall mean the bonus pool established each year by the
Committee from which Participants in the Plan may be paid bonuses. The Bonus
Pool for a given performance period is determined by taking a percentage of the
Company’s pre-tax operating income for the performance period. Such percentage
will be determined each year by the Committee and will not exceed 2.0% of the
Company’s pre-tax operating income.
(d)    “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Cause” shall mean any of the following
acts by the Participant, as determined by the Committee or the Board:
(i)    gross neglect of duty;
(ii)    prolonged absence from duty without the consent of the Company;
(iii)    intentionally engaging in any activity that is in conflict with or
adverse to the business or other interests of the Company; or
(iv)    willful misconduct, misfeasance or malfeasance of duty which is
reasonably determined to be detrimental to the Company.
(e)    “Change in Control” means and includes the occurrence of any one of the
following events:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by a Person who is on the
Effective Date (as defined below) the beneficial owner of 25% or more of the
Outstanding Company Voting Securities, (B) any acquisition directly from the
Company, (C) any acquisition by the Company, (D) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (E) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this definition;
(ii)    Individuals who, as of January 1, 2019 (the “Effective Date”),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, and (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code shall be deemed to include a reference to any
regulations promulgated thereunder and any written interpretations issued by the
Internal Revenue Service thereunder.
(g)    “Committee” shall mean the Compensation Committee of the Board (or such
other committee of the Board that the Board shall designate from time to time)
or any subcommittee thereof comprised of two or more directors each of whom is a
“Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange Act.
(h)    “Company” shall mean Torchmark Corporation, a Delaware corporation.
(i)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any rules or regulations promulgated thereunder.
(j)    “Good Reason” (or a similar term denoting constructive termination) has
the meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall mean the occurrence
of any of the following, without the express written consent of the Participant,
after the occurrence of a Change in Control:
(i)    the assignment to the Participant of any duties inconsistent in any
material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the date of the Change in Control, or any
other material adverse change in such position, including authority or
responsibilities;
(ii)    any failure by the surviving entity in the Change in Control to comply
with any of the provisions of this Plan, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by the Participant;
(iii)    the Company’s requiring the Participant to be based, or to perform a
substantial portion of his or her duties with the Company, at any office or
location more than 20 miles from that location at which he performed his or her
services immediately prior to the date of the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities; or
(iv)    any failure by the Company to obtain the assumption and agreement to
perform this Plan by a successor as contemplated by Section 6(a).
(k)    “Named Executive Officers” shall have the meaning set forth in Item
402(a)(3) of Regulation S‑K promulgated under the Exchange Act.
(l)    “Officer” shall mean any “officer” (as such term is defined in Rule
l6a-l(f) promulgated by the Securities and Exchange Commission under the
Exchange Act).
(m)    “Participant” shall mean each Officer or other key employee of the
Company or a Subsidiary who is selected by the Committee to participate in the
Plan.
(n)    “Plan” shall mean the Torchmark Corporation 2019 Management Incentive
Plan, as set forth herein and as may be amended from time to time.
(o)    “Section 409A” shall mean Section 409A of the Code.
(p)    “Subsidiary(ies)” shall mean any entity of which the Company possesses
directly or indirectly 50% or more of the total combined voting power of all
classes of stock of such entity.
(q)    “2½ Month Period” shall mean as soon as practical after award amounts are
no longer subject to a substantial risk of forfeiture, but in no event later
than the period ending on the later of the 15th day of the third month following
the end of the Participant’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture (as defined in Section 409A) or the
15th day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture; unless otherwise required by Section 409A, an amount shall be
considered no longer subject to a substantial risk of forfeiture on the last day
of the applicable calendar year for which a bonus is earned.
3.    Administration.
The Committee shall administer and interpret the Plan. The Committee shall
establish the performance objectives for any calendar year in accordance with
Section 4 and certify whether and to what extent such performance objectives
have been attained. Any determination made by the Committee under the Plan shall
be final and conclusive. The Committee may employ such legal counsel, consultant
and agent (including counsel or agents who are employees of the Company or a
Subsidiary) as it may deem desirable for the administration of the Plan and may
rely upon any opinion received from any such counsel, consultant or agent and
any computation received from such counsel, consultant or agent. All expenses
incurred in the administration of the Plan, including, without limitation, for
the engagement of any counsel, consultant or agent, shall be paid by the
Company. No member or former member of the Board or the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan other than as a result of such individual’s willful
misconduct.
4.    Bonuses.
(a)    Establishment of Performance Criteria and Objectives. No later than 90
days after the commencement of each calendar year the Committee shall establish
in writing the performance objective or objectives that must be satisfied in
order for a Participant to receive a bonus for such year, provided that the
outcome is substantially uncertain at the time the objectives are established
and no more than 25% of the measuring period of service has elapsed. Any such
performance objectives shall be based upon the relative or comparative
achievement of one or more of the following criteria alone or in combination,
including but not limited to: growth in net operating income per share, pre-tax
operating income, net operating income, book value excluding the effect of
market interest rate adjustments on fixed maturities and liabilities (“book
value), book value per share, return on equity, cash flow, premium or sales
growth, stock performance, total shareholder return, expense efficiency ratio,
revenue, economic value added, shareholder value added, expense ratio, loss
ratio, profit margin, investment income, return on capital, return on invested
capital, or growth in insurance operating income underwriting income and/or
insurance premium. The performance criteria may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of a division, business unit, region, department or function within the Company
or an affiliate, as determined by the Committee.
(b)    Establishment of Threshold, Target and Maximum Bonus Amounts. At the time
that the Committee selects the performance criteria and establishes the
performance objective under the Plan for a particular year, it shall also
establish in writing the threshold, target and maximum bonus amounts for each
Participant with respect to such year. The Committee also shall describe in
writing the method for computing whether all, some portion but less than all, or
none of the bonus amount for a Participant has been earned for such year based
on the degree to which the performance objectives are satisfied. The threshold,
target and maximum bonus amounts will be communicated to each Participant during
the first quarter of the performance period.
(c)    Maximum Bonus Amount Payable. Notwithstanding anything else contained in
Section 4 to the contrary, (i) a chief executive officer of the Company may be
paid a bonus for any calendar year not to exceed 30% of the amount of the Bonus
Pool for that year and (ii) each of the other Participants in the Plan may be
paid a bonus for any calendar year not to exceed 10% of the amount of the Bonus
Pool for that year; provided that in the event that the maximum total amount of
bonuses payable to all Participants in any calendar year under clauses (i) and
(ii) of this Section 4(c) would exceed 100% of the amount of the Bonus Pool in
that year based on the number of Participants participating in the Plan in that
year, then the maximum bonus amount payable to each Participant for that year
shall be reduced pro rata among all of such Participants such that the maximum
total amount of bonuses payable to the Participants under the Plan in that year
shall equal 100% of the amount of the Bonus Pool for that year. Furthermore,
notwithstanding anything else contained in Section 4 to the contrary, the
maximum bonus amount payable to any Participant hereunder for any single
calendar year shall be $6,000,000.
(d)    Determination of Bonus Amounts. Following the end of each year, the
Committee will determine the extent to which the performance objective or
objectives for such Participant have been met and certify such determination in
writing. Based on such determination, the Committee shall determine the amount
of the bonus payable to each Participant for such year with the exception of the
chief executive officers. The Committee shall recommend to the Non-Employee
Directors of the Board the bonus payable to the chief executive officers for
final approval. Except as otherwise provided in Section 5(c), no bonus amount
will be payable under the Plan to any Participant relative to a performance
objective if thresholds established by the Committee for such performance
objective are not reached.
(e)    Termination of Employment. Unless the Committee shall otherwise determine
and except as otherwise set forth in Section 5(c), if a Participant voluntarily
resigns employment or is terminated involuntarily prior to the last day of the
calendar year for which a bonus is payable or prior to the date on which the
bonus amounts are determined by the Committee for such calendar year, any bonus
payable for such calendar year shall be forfeited. Unless the Committee shall
otherwise determine and except as otherwise set forth in Section 5(c), if a
Participant’s employment terminates for any other reason (including, without
limitation, his or her death, disability or retirement under the terms of any
retirement plan maintained by the Company or a Subsidiary) prior to the last day
of the calendar year for which the bonus is payable, such Participant shall
receive an annual bonus equal to the amount the Participant would have received
as an annual bonus award if such Participant had remained an employee through
the end of the year multiplied by a fraction, the numerator of which is the
number of days that elapsed during the calendar year in which the termination
occurs prior to and including the date of the Participant’s termination of
employment and the denominator of which is 365.
(f)    Discretion. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals are no longer appropriate and may adjust,
change or eliminate the performance goals as it deems appropriate.
5.    Payment.
(a)    Payment. Subject to Section 5(b) below and except as otherwise provided
hereunder, payment of any bonus amount determined under Section 4 shall be made
to each Participant as soon as practicable after the Committee certifies that
one or more of the applicable performance objectives have been attained (or, in
the case of any bonus payable under the provisions of Section 4(f), after the
Committee determines the amount of any such bonus) but in no event later than
the 2½ Month Period.
(b)    Deferral of Bonuses. Each Participant who is a management or highly
compensated employee and who is entitled to participate in the Torchmark
Corporation Restated Deferred Compensation Plan as amended (the ‘Deferral Plan”)
may elect to defer payment of any amounts payable hereunder in accordance with
the Deferral Plan. To the extent that a Participant who is entitled to
participate in the Deferral Plan elects to defer the payment of any amounts
payable hereunder, the terms of the Deferral Plan shall apply to the payment of
any such deferred amounts.
(c)    Acceleration of Payout of Bonus Upon Termination of Employment Following
a Change in Control. If (i) the Company or the surviving entity following the
date of a Change in Control terminates a Participant’s employment other than for
Cause or·(ii) the Participant terminates his or her employment for Good Reason
with the Company or the surviving entity following the date of a Change in
Control, then the target payout opportunities attainable under such
Participant’s bonus award under this Plan that are outstanding as of the date of
the Change in Control shall be deemed to have been fully earned as of the date
of termination based upon an assumed achievement of all relevant performance
goals at the “target” level, and there shall be a pro rata payout to the
Participant within thirty (30) days following the date of termination (or, if
later, the first date that such payment may be made without causing a violation
of Section 409A) based upon the length of time within the performance period
that has elapsed prior to the date of termination.
(d)    Clawback. All bonuses under the Plan shall be subject to any applicable
clawback or recoupment policy of the Company that is required by applicable law
or any applicable securities exchange listing standards and/or that is otherwise
adopted from time to time by the Board or the Committee. Notwithstanding
anything else contained in the Plan to the contrary, if the Company’s financial
results are materially restated, the Committee may review the circumstances
surrounding the restatement and require any Participant to forfeit the right to
receive any future payments under the Plan and/or repay to the Company any prior
payments determined by the Committee to have been inappropriately received by
the Participant. If the Company’s financial results are restated due to fraud or
material non-compliance by the Company, as a result of misconduct, with any
financial reporting requirements of the federal securities laws, the chief
executive officer, the chief financial officer, and any other Participant who
the Committee determines participated in or is responsible for the fraud or
noncompliance causing the need for the restatement forfeits the right to receive
any future payments under the Plan and must repay any amounts paid in excess of
the amount that would have been paid based on the restated financial results.
Any repayments required under this Section 5(d) must be made by the Participant
within ten (10) days following written demand from the Company. By accepting
bonuses under the Plan, Participants agree and acknowledge that they are
obligated to cooperate with, and provide any and all assistance necessary to,
the Company to recover or recoup any such bonus or amounts paid under the Plan
subject to clawback pursuant to such law, securities exchange listing standards
or Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any such award or amount(s) paid from a Participant’s
accounts, or pending or future compensation or bonuses under the Plan.
6.    General Provisions.
(a)    Successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect by purchase, merger, consolidation, acquisition of stock or
otherwise, by an agreement in form and substance satisfactory to the
Participant, expressly to assume the Plan and agree to perform under the Plan in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.
(b)    Effectiveness of the Plan. The Plan shall be effective with respect to
calendar years beginning on or after January 1, 2019, and ending on or before
December 31, 2023, unless the term hereof is extended by action of the Board. It
is intended that this Plan supersede the Torchmark Corporation 2013 Management
Incentive Plan for calendar years beginning January 1, 2019 and thereafter.
(c)    Amendment and Termination. Notwithstanding Section 6(b), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided, however that, (i) except as set forth in (ii) below, no such
amendment, suspension, discontinuance or termination shall adversely affect the
rights of any Participant in respect of any calendar year that has already
commenced, and (ii) at any time the Committee determines that the Plan or any
award hereunder may be subject to Section 409A, the Committee shall have the
right, in its sole discretion to amend the Plan as it may determine is necessary
or desirable either for the Plan or awards to be exempt from the application of
Section 409A or to satisfy the requirements of Section 409A, including by adding
conditions with respect to the vesting and/or the payment of the awards.
(d)    Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
person) to receive any payments which may be made following the Participant’s
death. Such designation may be changed or canceled at any time by the
Participant without the consent of any beneficiary. Any such designation, change
or cancellation must be made in a form approved by the Committee and shall not
be effective until received by the Committee. If no beneficiary has been named,
or the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.
(e)    No Right of Continued Employment. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company or any of its Subsidiaries.
(f)    Interpretation. It is intended that this Plan, as written and in
operation, will be exempt from Section 409A; however, if payments are otherwise
deemed “deferred compensation under Section 409A, then payment will be made
within the guidelines of Section 409A to the extent possible, and the specified
payment date applicable to an award shall be within ninety (90) days of the date
upon which the award is determined by the Committee to have been earned;
provided however, that if the payments are deemed “deferred compensation” and a
Participant is deemed to be a “specified employee” (within the meaning of
Section 409A), then amounts payable under this Plan shall not be paid until the
date that is six months after the date of the Participant’s separation from
service (within the meaning of Section 409A), or the date on which such
Participant dies, if earlier.
(g)    No Limitation to Corporation Action. Nothing in this Plan shall preclude
the Committee or the Board as each or either shall deem necessary or
appropriate, from authorizing the payment to eligible employees of compensation
outside the parameters of the Plan, including, without limitation, base
salaries, awards under any other plan of the Company and/or its Subsidiaries
(whether or not approved by stockholders), any other bonuses (whether or not
based on the attainment of performance objectives) and retention or other
special payments.
(h)    Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company’s
assets, (ii) any corporation into which the Company may be merged or
consolidated, or (iii) the extent required by Section 6(a) hereof. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest.
(i)    Withholding. Any amount payable to a Participant or a beneficiary under
this Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required by law to deduct and withhold from such payment.
(j)    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(k)    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflict of laws.
(l)    Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.
(m)    Rule of Construction. Unless the context otherwise requires, any
references to an “Article,” “Section” or “clause” refers to an Article, Section
or clause, as the case may be, of this Plan.



